USDC IN/ND case 2:20-cv-00400-JTM-JEM document 22 filed 08/11/21 page 1 of 5



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

KENNETH PACIOREK,                          )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )      No. 2:20 CV 400
                                           )
SHEILA M MOSS,                             )
                                           )
              Defendant.                   )

                                  OPINION and ORDER

       This matter is before the court on defendant’s motion to dismiss. (DE # 11.) For

the reasons set forth below, the motion will be granted.

I.     BACKGROUND

       Plaintiff Kenneth Paciorek’s pro se complaint contains a single allegation: that he

was wrongfully “locked up” for nearly a year, beginning in February 2018.1 (DE # 1 at

2.) The sole defendant named in this suit is Sheila Moss, a judge for the Lake Superior

Court of Indiana. While his complaint is brief, Paciorek elaborates on his claims in his

response brief to the pending motion to dismiss.2 He claims that Judge Moss had no


       1
         It is not clear from the face of the complaint whether Paciorek’s detention was
civil or criminal in nature, though defendant states that it was a civil detention.
       2
        A plaintiff opposing a Rule 12(b)(6) motion to dismiss “may elaborate on his
factual allegations so long as the new elaborations are consistent with the pleadings.”
Geinosky v. City of Chicago, 675 F.3d 743, n.1 (7th Cir. 2012). A “plaintiff need not put all
of the essential facts in the complaint but instead may add them by affidavit or
brief—even a brief on appeal.” United States ex rel. Hanna v. City of Chicago, 834 F.3d 775,
779 (7th Cir. 2016) (internal citation and quotation marks omitted). Here, Paciorek’s
elaboration in his response brief is consistent with his pleadings, and therefore may be
considered in ruling on the motion to dismiss.
USDC IN/ND case 2:20-cv-00400-JTM-JEM document 22 filed 08/11/21 page 2 of 5



jurisdiction to “charge” him in four Indiana cases because he lived in Michigan at the

time, and Indiana did not follow the warrant procedures set forth in Indiana Code 35-

33-2-2. (DE # 20 at 1.) He also claims that Judge Moss should have recused herself due

to a conflict of interest. (Id.) Finally, Paciorek claims that a variety of his constitutional

and procedural rights were violated during the course of the proceedings before Judge

Moss. (Id. at 1-3.)

       Judge Moss now moves to dismiss Paciorek’s complaint on the basis that she is

entitled to absolute judicial immunity, and for failure to state a claim. (DE # 11.)

Because this court finds that Judge Moss is immune from suit, the court need not reach

defendant’s second argument.

II.    LEGAL STANDARD

       Defendant moves for dismissal pursuant to Federal Rule of Civil Procedure

12(b)(6), for failure to state a claim upon which relief may be granted. A judge

reviewing a complaint pursuant to Rule 12(b)(6) must construe the allegations in the

complaint in the light most favorable to the non-moving party, accept all well-pleaded

facts as true, and draw all reasonable inferences in favor of the non-movant. United

States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018).

       In ruling on the pending motion to dismiss, the court is mindful of plaintiff’s pro

se status. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal




                                               2
USDC IN/ND case 2:20-cv-00400-JTM-JEM document 22 filed 08/11/21 page 3 of 5



pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted).

       Under the liberal notice-pleading requirements of the Federal Rules of Civil

Procedure, the complaint need only contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “While the federal

pleading standard is quite forgiving, . . . the complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ray v. City

of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). A plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).

       Here, defendant moves to dismiss based on absolute immunity, an affirmative

defense. Tully v. Barada, 599 F.3d 591, 594 (7th Cir. 2010). For dismissal based on an

affirmative defense at the pleading stage, it is incumbent on a defendant to show that

she has “an airtight defense” on the face of the complaint. See Richards v. Mitcheff, 696

F.3d 635, 637 (7th Cir. 2012).

III.   DISCUSSION

       A judge is entitled to immunity for acts she performed in her judicial capacity.

Dawson v. Newman, 419 F.3d 656, 661 (7th Cir. 2005).“A judge has absolute immunity for

any judicial actions unless the judge acted in absence of all jurisdiction.”Polzin v. Gage,

636 F.3d 834, 838 (7th Cir. 2011). “A judge will not be deprived of immunity because the


                                               3
USDC IN/ND case 2:20-cv-00400-JTM-JEM document 22 filed 08/11/21 page 4 of 5



action he took was in error, was done maliciously, or was in excess of his authority[.]”3

Stump v. Sparkman, 435 U.S. 349, 356–57 (1978).

       Judge Moss is immune from this suit. If Judge Moss committed errors, Paciorek’s

remedy is through an appeal, not a lawsuit against her. See Dawson v. Newman, 419 F.3d

656, 660-61 (7th Cir. 2005). While Paciorek does not believe that he should have been

charged with Indiana offenses while he resided in a different state, there is no reason to

believe that Judge Moss “acted in the absence of all jurisdiction” in presiding over

Paciorek’s cases. See Polzin, 636 F.3d at 838. Accordingly, because Judge Moss was

acting in a judicial capacity, she is entitled to absolute immunity from civil suit based on

her rulings in Paciorek’s state cases.

       Ordinarily, the court should afford a pro se litigant an opportunity to replead

before dismissing the case with prejudice. Abu-Shawish v. United States, 898 F.3d 726, 738

(7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1024-25 (7th Cir. 2013). However, the

court is not required to grant leave to amend where such action would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad



       3
       The Supreme Court has explained the difference between lack of jurisdiction
and excess of jurisdiction with the following example:

       [I]f a probate judge, with jurisdiction over only wills and estates, should try a
       criminal case, he would be acting in the clear absence of jurisdiction and would
       not be immune from liability for his action; on the other hand, if a judge of a
       criminal court should convict a defendant of a nonexistent crime, he would
       merely be acting in excess of his jurisdiction and would be immune.

Stump, 435 U.S. at n.7.

                                             4
USDC IN/ND case 2:20-cv-00400-JTM-JEM document 22 filed 08/11/21 page 5 of 5



discretion to deny leave to amend where . . . the amendment would be futile.”). The

court finds no basis to conclude that, if given another opportunity, Paciorek could state

a viable federal claim against Judge Moss, consistent with the allegations he has already

made.

IV.     CONCLUSION

        For the foregoing reasons, the court GRANTS defendant’s motion to dismiss.

(DE # 11.) The Clerk is DIRECTED to close this case.


                                         SO ORDERED.

        Date: August 11, 2021
                                          s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            5
